Citation Nr: 0837874	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased schedular rating, to include 
assignment of a separate compensable evaluation under 
Diagnostic Code 5003, for right knee disability, evaluated as 
20 percent disabling for the period prior to September 13, 
2005.

2.  Entitlement to a schedular rating in excess of 60 percent 
for right knee disability for the period from January 1, 
2008.

3.  Entitlement to an extraschedular rating for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A. K.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from June 1980 to 
June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran testified before the 
undersigned at a hearing held at the RO in April 2007.  The 
Board remanded this case in August 2007. 

At an August 2007 VA examination, the examiner noted that the 
veteran appeared to have developed osteomyelitis in 
connection with multiple right total knee arthroplasty 
revisions.  As this reasonably raises the issue of service 
connection on a secondary basis for osteomyelitis, that 
matter is referred to the RO for appropriate action.

In a recent statement, the veteran's representative raised 
the issue of entitlement to special monthly compensation 
based on loss of use of the right leg.  The Board notes that 
his statement was based on the report of the August 2007 
examination wherein the examiner noted that the veteran had 
effectively lost all knee function.  The matter of 
entitlement to special monthly compensation based on loss of 
use of the right leg therefore is referred to the RO for 
appropriate action.

The issue of the proper disability rating assignable for the 
right knee disorder for the period prior to September 13, 
2005, is addressed in the instant decision.  The remaining 
issues listed on the title page of this action are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 13, 2005, the veteran's 
right knee disorder was manifested by arthritis and slight 
instability, with normal extension, flexion limited to no 
less than 90 degrees and some functional loss due to pain.

2.  There is competent evidence of record that the veteran's 
right knee disorder is productive of marked interference with 
employability, which warrants referral of his claim to the 
Director of Compensation and Pension for consideration of an 
extraschedular rating. 


CONCLUSIONS OF LAW

1.  For the period prior to September 13, 2005, separate 
evaluations of 20 and 10 percent are warranted for right knee 
disability with arthritis.  38 U.S.C.A. 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5260, 5261, 5262 (2007).

2.  The criteria for referral to the Director of Compensation 
and Pension for consideration of an extraschedular rating for 
service-connected right knee disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided him with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in September 2002, July 2003, March 2006, and 
August 2007 correspondences.  The March 2006 correspondence 
addressed the information and evidence necessary to establish 
an initial disability rating and effective date in the event 
the veteran's claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's claims 
were most recently readjudicated in a February 2008 
supplemental statement of the case.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the March 2006 and August 2007 
correspondences in particular essentially provided the type 
of notice required by Vasquez-Flores.  The letters 
collectively provided notice concerning how disability 
ratings were established, and made clear that evidence 
concerning the effects of the claimed disorder on employment 
and other aspects of disablement were important in 
determining the proper disability rating.

Even assuming, however, that the notice letters did not 
properly advise the veteran as to the effect of the worsening 
on his employment and daily life, the Board finds that he has 
demonstrated actual notice of the need for evidence showing 
such an effect.  The record is replete with statements by the 
veteran concerning the impact of the knee on his former 
occupation and his normal life.  His VA examiners questioned 
him concerning the impact of the knee disorder on activities 
of daily living, and he responded.  The Board finds that the 
above shows that he is well aware of the need for evidence 
showing the impact of his disorder on his daily life and 
employment.  Consequently, the Board finds that any prejudice 
flowing from the failure of the notice letters to provide 
such notice has been rebutted.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007).
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
The Board notes that the veteran at his hearing indicated 
that he began receiving disability benefits from the Social 
Security Administration (SSA) in 2005.  Although the RO has 
not obtained any records from the SSA for the veteran, the 
veteran has not suggested that any such records are relevant 
to the evaluation of his disorder for the period prior to 
September 13, 2005.  Nor has he indicated that SSA is in 
possession of records other than those he has already 
provided to VA or that VA has obtained.  The Board points out 
that records for each provider the veteran has identified was 
obtained by the RO or provided by the veteran.  The Board 
consequently finds that remand of the case to obtain any 
records held by the SSA is not warranted.

The record also reflects that the veteran was afforded VA 
examinations in August 2002 and August 2003 with respect to 
the period prior to September 2005.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected right knee disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. Hart, 21 Vet. 
App. at 509-10.

Service connection for right knee disability was granted in 
November 1984, and evaluated as noncompensably disabling.  In 
March 1992, the evaluation assigned the disorder was 
increased to 10 percent.  In March 2003, the assigned 
evaluation was increased to 20 percent.  In January 2006, the 
RO assigned the veteran a 100 percent rating for right knee 
disability effective from September 13, 2005, to October 31, 
2006, and a 30 percent evaluation from November 1, 2006.  In 
January 2008, the RO amended the assigned ratings to 
establish a 100 percent rating for November 1, 2006, to 
December 31, 2007, and a 60 percent rating from January 1, 
2008.

In May 2002, the veteran submitted his claim for an increased 
rating.  He explained that his physicians had informed him he 
was a candidate for knee replacement surgery, but that the 
procedure would not be performed because he was too young.  
He contended that his knee problems precluded him from 
continuing to work as a plumber.

The report of an October 2002 VA examination shows that the 
veteran reported experiencing constant right knee pain and 
occasional swelling, as well as instability and giving way 
every two months.  He indicated that his symptoms were 
exacerbated by prolonged standing or walking, and by 
traversing stairs.  The veteran reported using a knee brace, 
and contended that he was unable to work because of the knee.  
Physical examination disclosed the absence of any edema, 
effusion, weakness or abnormal movement  There was no 
deformity of the knee or atrophy of the muscles.  The knee 
was tender to palpation.  The veteran's gait was antalgic, 
and he demonstrated mild medial collateral ligament laxity.  
The veteran exhibited flexion to 130 degrees and extension to 
0 degrees; there was mild pain with flexion beginning at 120 
degrees, but no pain with extension.  The examiner concluded 
that flare ups would probably reduce motion by 25 percent.  
X-ray studies showed degenerative changes in the knee, with 
narrowing of the intra-articular spaces.

VA and private treatment records for the period from 2002 to 
January 2007 document complaints of right knee pain and note 
that he used crutches and had severe degenerative joint 
disease in the knee.  His flexion ranged from 95 degrees to 
full, and his extension ranged from 5 degrees to full.  He 
had a varus deformity of the knee, and an unsteady gait, 
without weakness or instability.  The records show that on 
September 13, 2005, he underwent a right total knee 
arthroplasty.  November 2005 X-ray studies of the knee showed 
normal alignment and no acute fracture.  He nevertheless 
developed cellulitis of the right quadriceps muscle that 
month, and underwent further debridement of the knee, 
although the surgery revealed no infection or necrotic 
tissue.  The records show that his knee remained symptomatic, 
and in 2006 he developed an infection associated with his 
right knee surgeries which required placement of an 
antibiotic spacer in September 2006; the surgical report 
noted loosening of the tibial plateau and loosening of the 
femoral component.  In November 2006 the veteran underwent 
revision of the total knee arthroplasty.  He developed 
another infection at the surgery site, and in January 2007 
underwent resection arthroplasty of the knee and placement of 
an antibiotic spacer.

At an August 2003 VA examination, the veteran was noted to 
use knee braces and crutches.  He did not demonstrate any 
lower extremity atrophy, and was able to ambulate without 
difficulty without the use of the crutches or braces.

In a May 2004 statement, E. Freeh, D.O. noted that his 
examination of the veteran's right knee revealed an obese 
individual who used crutches and braces for bilateral knee 
pain.  The veteran was able to flex the knee to 90 degrees 
and extend the knee to about 15 degrees.  X-ray studies 
purportedly showed obliteration of the cartilage in the 
medial compartment.  He diagnosed the veteran as having 
advanced degenerative joint disease in the knee.
 
In statements dated in February 2005, April 2005, May 2005 
and August 2005, A. Palafox, M.D. indicates that the veteran 
has right knee arthritis, that he requires a right knee 
replacement, and that he did not foresee the veteran 
returning to work as a plumber because of the residual 
limitation on flexion the knee replacement likely would 
produce.

The veteran was examined by VA in June 2006.  He reported 
experiencing constant right knee pain and limitation of 
motion.  The veteran indicated that he was not employed 
because of his bilateral knee disorders.  Physical 
examination showed that he used 2 canes and walked slowly, 
which was noted to impair his ability to walk and stand.  He 
demonstrated right leg weakness, but not atrophy.  There was 
swelling, but no instability.  The veteran was able to flex 
the knee to 90 degrees with pain; the pain worsened with 
repetitive motion testing.  The examiner noted that the 
veteran experienced functional loss due to pain.  X-ray 
studies of the knee showed orthopedic screws and staples in 
the distal femur and proximal tibia.  There was moderate to 
marked degenerative arthrosis of the medial compartment 
manifested by joint space narrowing and osteophyte formation.  
The examiner concluded that the right knee disorder prevented 
the veteran's ability to engage in exercise and sports, and 
severely impacted his shopping, recreation, traveling, 
driving, and dressing activities.

In a statement received in September 2006, the veteran's last 
employer noted that he quit working as a plumber in November 
2001.

In a March 2007 statement, Dr. Palafox explained that the 
veteran developed an infection following his knee 
replacement, and required a revision arthroplasty.  He noted 
that the knee might not be reconstructable, and that the 
veteran was unable to walk prolonged distances or stand for 
prolonged periods.  He also noted that the veteran had severe 
pain from an antibiotic spacer that was installed.  Dr. 
Palafox explained that one of the available options for the 
veteran was amputation of the leg above the knee.

In several statements on file, the veteran contends that the 
pain medications he requires for his right knee disorder have 
resulted in unsteadiness of gait and falls, and prevent 
employment.  At his April 2007 hearing, the veteran testified 
that before the knee replacement, his knees were giving way 
constantly, preventing him from walking.  He explained that 
he quit working because of the right knee, and that he 
required pain medication just to get out of bed.  The 
veteran's cousin, who is a physician, testified that the 
veteran's knee might require amputation because of the 
infection.  He also noted that he had witnessed the veteran 
fall because of the knee, and he concluded that the veteran 
would never be able to return to work.

The veteran attended a VA examination in August 2007, at 
which time he reported that he recently underwent another 
right total knee arthroplasty in June 2007.  He indicated 
that he used crutches and sometimes used a wheelchair.  He 
explained that he was unable to stand for more than a few 
minutes or walk more than a few feet.  He reported symptoms 
including instability, giving way, pain, stiffness, weakness, 
and locking.  He denied effusion, or episodes of dislocation 
or subluxation.  Physical examination showed that he was 
restricted to a wheelchair and unable to ambulate.  He 
demonstrated active flexion to 60 degrees (with pain 
beginning at 45 degrees), and passive flexion to 65 degrees 
(with pain beginning at 30 degrees); repetitive motion 
testing was not possible due to pain and weakness, and his 
inability to weight-bear.  The veteran demonstrated extension 
to 45 degrees (with pain beginning at 60 degrees).  He 
required assistance in transferring from the wheelchair.  
There was no knee ankylosis, but he did demonstrate severe 
instability and weakness, as well as locking and atrophy.  X-
ray studies were suggestive of hardware loosening.  The 
examiner diagnosed the veteran as having failed right total 
knee arthroplasty with marked limitation of motion and 
weakness.  He noted that the knee condition either prevented 
or severely restricted most of his activities of daily 
living.  The examiner concluded that the knee was non-
functioning, and that it was highly probable that the veteran 
will be a candidate for an above-the-knee amputation.

A.  Schedular rating

Prior to September 13, 2005, the veteran's right knee 
disorder was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257.  Under 
that code, slight knee impairment with recurrent subluxation 
or lateral instability warrants a 10 percent evaluation.  A 
20 percent evaluation is warranted for moderate knee 
impairment and a 30 percent evaluation is warranted for 
severe knee impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Diagnostic Code 5010 provides for traumatic arthritis to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  A 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees and a 30 percent rating is warranted 
for extension limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

VA's General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.

VA's General Counsel has also issued a precedential opinion 
(VAOPGCPREC 9-2004) holding that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.

The evidence on file covering the period prior to September 
13, 2005, is largely negative for any evidence of right knee 
instability.  The treatment records do not document any 
instability.  When examined by VA in October 2002, the 
veteran demonstrated knee instability the examiner 
characterized as mild.  The Board has taken the veteran's 
statements and testimony concerning the frequency and 
severity of his knee instability into account, but finds the 
absence of any mention in the treatment records of 
instability, and the October 2002 examiner's characterization 
of the instability, as entitled to greater probative value.  
Inasmuch as the evidence shows, at most, slight instability 
in the knee, the Board concludes that an evaluation in excess 
of 20 percent under Diagnostic Code 5257 is not warranted.

The Board notes, however, that the evidence prior to 
September 13, 2005, clearly shows that the veteran had right 
knee arthritis in addition to knee instability, and that 
although the limitation of knee flexion was largely 
noncompensable, he demonstrated some functional loss due to 
pain in the knee which, in the Board's opinion, equates to a 
compensable level of restricted flexion.  In light of the 
above, the Board is satisfied that the evidence demonstrates 
the presence of flexion equivalent to restriction to 45 
degrees, warranting assignment of a separate 10 percent 
evaluation pursuant to DCs 5003 and 5260, and VAOPGCPREC 23-
97.  With respect to whether the veteran is entitled to a 
separate evaluation even higher than 10 percent, the Board 
points out that the veteran has consistently demonstrated 
right knee flexion to at least 90 degrees.  At his October 
2002 VA examination, he was able to flex the knee to 120 
degrees before the onset of pain, and the examiner estimated 
only an additional 25 percent additional loss during flare 
ups.  Moreover, the examination reports and treatment notes 
for the period at issue show that the veteran did not exhibit 
any weakness or atrophy of the right lower extremity, and 
although he used assistive devices to walk and had an 
antalgic gait, at the August 2003 VA examination he was able 
to ambulate well without the use of those devices.

In short, even with consideration of functional loss due to 
pain and incoordination pursuant to 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds 
that the veteran's flexion was not restricted to at least 30 
degrees.  A separate rating higher than 10 percent under 
Diagnostic Code 5260 therefore is not warranted.  

Inasmuch as the evidence did not show locking or effusion 
into the knee joint, the provisions of Diagnostic Code 5258 
are not for application.  In addition, as there is no 
evidence, prior to September 13, 2005, of impairment of the 
tibia or fibula, the provisions of Diagnostic Code 5262 are 
also not for application.

The Board has considered whether a separate evaluation is 
warranted for limitation of extension of the knee, or, in the 
alternative, whether a higher separate rating is warranted 
for limitation of extension.  Although Dr. Freeh indicated 
that the veteran demonstrated extension limited to 15 degrees 
in May 2004, the Board points out that this limitation of 
extension is a rather dramatic departure from the extension 
shown in the examination and treatment reports.  The October 
2002 examiner noted full extension, without any pain.  The 
treatment records show that extension was typically full, but 
at most was limited to 5 degrees.  At no time did the veteran 
report any pain or other functional impairment in association 
with his extension.  Given that the evidence before and 
contemporaneous with Dr. Freeh's examination in fact showed 
full to nearly full extension, the Board finds his 
examination findings do not accurately reflect the level of 
the veteran's extension.  The Board instead finds that the 
evidence as a whole shows that his extension was limited by, 
at most, 5 degrees, which is a noncompensable restriction of 
motion.  Further, given the absence of any pain or other 
factors such as weakness, instability, fatigue or 
incoordination associated with range of extension, the Board 
finds that there is no functional impairment shown which 
serves to suggest that any loss of extension equates to a 
compensable level of restricted extension.  The Board 
accordingly finds that the veteran does not have a 
compensable level of restricted extension.  A separate rating 
for limitation of extension, or, alternatively, a higher 
separate rating based on limitation of extension in lieu of 
limitation of flexion pursuant to 38 C.F.R. § 4.7 is not 
warranted.

In sum, when all pertinent disability factors, including 
functional impairment on use and during flare-ups are 
considered, the Board is of the opinion that the separate 
disability rating based on arthritis does not more nearly 
approximate the criteria for a rating in excess of 10 percent 
under DC 5260 or DC 5261.

Accordingly, a rating in excess of 20 percent for right knee 
instability for the period prior to September 13, 2005, is 
denied, and a separate 10 percent rating for arthritis of the 
knee is granted for the same period.  The Board expresses no 
opinion at this time as to the proper rating for the 
veteran's right knee disorder, including whether a separate 
rating can continue, for the period effective September 13, 
2005.

B.  Extraschedular consideration

The veteran requests referral of his knee disorder for 
extraschedular consideration by the Director of Compensation 
and Pension.

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321.

The record shows that the veteran has not worked for a number 
of years, and appears to have stopped working in part on 
account of his right knee disability.  The veteran's cousin, 
a physician, concluded that the knee disorder precluded 
employment for the veteran.  Dr. Palafox concluded that the 
veteran could no longer work as a plumber, and was a 
candidate for amputation of the right leg above the knee.

Under the circumstances, the Board concludes that the 
veteran's right knee disorder clearly presents the requisite 
exceptional or unusual disability picture through marked 
interference with employment above and beyond that 
contemplated by the assigned ratings for the right knee 
disorder.  To this extent, the claim is granted. 

The Board does not have the authority to assign an 
extraschedular disability rating in the first instance.  
Floyd v. Brown, 9 Vet. App 88 (1996).  In the REMAND portion 
of this decision, the Board will direct the RO to refer the 
matter to the Director of Compensation and Pension for 
assignment of an extraschedular rating.


ORDER

Separate evaluations of 20 and 10 percent for the components 
of the veteran's right knee disability are granted, subject 
to the criteria applicable to the payment of monetary 
benefits.

The Board having identified plausible evidence in the record 
that the veteran's right knee disorder is productive of 
marked interference with employment, referral of the claim to 
the Director of Compensation and Pension for consideration of 
an extraschedular rating is granted. 

 
REMAND

The veteran is currently receiving a 60 percent schedular 
evaluation for right knee disability.  He was in receipt of a 
total evaluation for his knee disorder from September 13, 
2005 until December 31, 2007, based on his undergoing a total 
right knee arthroplasty with several revisions.  

At his August 2007 VA examination, the veteran reported that 
he underwent yet another total knee arthroplasty revision in 
July 2007.  Unfortunately, the RO did not attempt to obtain 
any records in connection with the reported surgery.  As a 
result, the Board must remand the matter of the proper 
disability rating assignable for the right knee disorder for 
the period from January 1, 2008, given that the referenced 
procedure, if performed, will affect the assigned rating.  
See generally, 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(specifying the length of time VA is required to assign a 100 
percent rating following a total knee replacement).  

With respect to the assignment of an extraschedular rating, 
as noted previously, the Board is precluded from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Rather, the proper 
course is to refer the matter to the Director of Compensation 
and Pension Service.  The Board notes in passing that the 
veteran is already in receipt of a total disability rating 
based on individual unemployability due to service-connected 
disabilities.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, to specifically include 
those involved in his July 2007 right 
knee surgery, who may possess additional 
records pertinent to the claims remaining 
on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  Then the RO should arrange for VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and severity of the 
veteran's service-connected right knee 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  

The claims files must be made available 
to and reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made. 

4.  Thereafter, the RO should refer the 
case to the Director of Compensation and 
Pension for a determination as to whether 
the veteran is entitled to assignment of 
an extraschedular rating for right knee 
disability in accordance with the 
provisions of 38 C.F.R. § 3.321(b).  The 
rating board should include a full 
statement of all factors having a bearing 
on the issue. 

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to a rating in 
excess of 60 percent for right knee 
disability for the period from January 1, 
2008; and entitlement to an 
extraschedular evaluation for right knee 
disability.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


